 202DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat of maintenance which allies them more closely with produc-tion and maintenance employees than with office employees.Therefore,we shall include them in the unit.The warehouse clerk in the general office performs the samewarehouse duties of receiving and issuing stock and suppliesas the other warehouse clerks in the electrical and lumberand timber departments whom the parties agree to includein the unit.We shall therefore,contrary to the Petitioner'scontention,include the warehouse clerk.Accordingly,we find the following unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act:All production and maintenance employees at the Employer'sLead,South Dakota,operations,including the employees atthe deadwood slime plant, the Kirk power station,the Engle-wood hydropower plant,the hydropower plants Nos.1and 2,the Spearfish sawmill, the Golden Gate Timber Companyloggingoperation,load dispatchers,watchmen,the leadman in the airmotor repair shop,the master electrician,the carpenter crewboss, the chief mechanic at the sawmill,assayers and as-sistant assayers,the storekeeper in the mechanical department,compressor operators,the tabulating machine mechanics, themine messenger,warehouse clerks,senior and junior refiners,janitors,office janitresses,hoistmen,crowbar men,and as-sistant foremen, but excluding office clerical employees, tele-phone operators,pinsetters,bullion guards, guards, shiftbosses,the foreman in the water department, the foreman inthe carpenter department,the foreman in the uranium operation,and other supervisors as defined in the Act.9[Text of Direction of Election omitted from publication.]9 Although this unit is broader than that requested by the Petitioner, the Petitioner hasmade a sufficient showing of interest in the broader unit and we shall direct an election inthatunit.If the Petitioner does not wish to participate in an election for the unit hereinfound appropriate, it may withdraw its petition filed in this proceeding upon notice to thateffect given to the Regional Director within ten (10) days from the date of the direction ofelection hereinJEFFERSON CO., INC.,and SERVICECORPORATION OFAMERICAandCONGRESSOF INDUSTRIAL ORGANIZA-TIONS,Petitioner.Case No.10-RC-2276. May 29, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Allen Sinsheimer,Jr.,hearing officer.The hearing officer'srulingsmade atthe hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel[Members Houston,Murdock, andStyles].105 NLRB No 4. JEFFERSONCO., INC.203Upon the entire record in this case,the Board finds.,1.The Board's jurisdiction is contested by each of the twocorporations named as Employer herein.Jefferson Co., Inc.,herein called Jefferson,is a Floridacorporation engaged in selling at retail television sets, radios,refrigerators,washing machines, and various electrical andkitchen appliances.Itoperates within the State of Florida5 stores and a warehouse in greater Miami,and 1 store in FortLauderdale.During theyear1952,it sold merchandise, alllocally, valued in excess of $3,000,000. During the same year,its purchases were valued in excess of $2,000,000,of whichover$1,700,000 represented goods produced outside the StateofFlorida.We find that Jefferson is engaged in commercewithin themeaningof the Act, 1and, in accordance with ourpolicy of asserting jurisdiction in cases where the indirectinflow totals at least $1,000,000 annually,thatitwill effectuatethe policies of the Act to assert jurisdiction.Service Corporation of America,herein called Service, is aFlorida corporation engaged in servicing television sets,radios,refrigerators,washing machines,and various electrical ap-pliances.Itwas organized in November 1952. Since November1952 its sale of service,allperformed within the State ofFlorida, ranged in value from $15,000 to $25,000 per month,of which 65 or 70 percent was performed for Jefferson, andthe remainder for other companies and the public at large.On these facts,itis clear that Service does not fall withinthe Board's jurisdictional standards.Nor does there appearany basis for taking jurisdiction over Service from thefurther evidence,discussed below, respecting the corporate oroperating interrelationship of Service and Jefferson!Accord-ingly, we shall not assert jurisdiction with respect to Service.2.We find, contrary to the contention of the Employer, thatthe Petitioner,Congress of Industrial Organizations,is a labororganization within themeaning of Section 2 (5) of the Act,because its purpose in this instance is to bargain collectivelywith the Employer concerning the wages, hours,and workingconditions of employees.33.A question affecting commerce exists concerning the rep-resentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2(6) and(7) of the Act.4.The Petitioner seeks a unit consisting of employees ofJefferson and Service,in the white goods department, in thewarehouse,the refrigeration,outside refrigeration,and partsrefrigeration men, and the drivers and helpers,but excludingtelevision and radio servicemen,office clerical employees,guards,watchmen,professional employees,and supervisorsas defined in the Act.In the alternative,the Petitioner willaccept any unit the Board finds appropriate.In support of itsprimary unit request, the Petitioner takes the position, in'See Television Company of Maryland, Inc, 101 NLRB 3552Cf. Gifford- Hill & Company, Inc , et aL, 90 NLRB 4283See BewleyMills, 77 NLRB 774. 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffect, that Jefferson and Service constitute a single employerfor purposes of collective-bargaining representation underthe Act.The facts do not support this position.Before November 1952 Jefferson operated as part of itsbusiness a service department confined to servicing its ownmerchandise.Because it assertedly found such an arrange-ment to be unprofitable,Jefferson was instrumental in theformation of Service,which came into existence in November1952.At such time Service hired substantially all the em-ployees in Jefferson's former service department.Thereafter,Service contracted to perform all of Jefferson'sservicingrequirements,which, as already noted, comprise 65 or 70percent of Service's business.Jefferson owns 40 percent ofthe outstanding stock of Service.The remainder of the stockdoes not appear to be owned or controlled by Jefferson, orby any of its officers or directors.There are no common of-ficers or directors in the two corporations.Both corporationsare located at the same address, Service having subleasedbuildingspace from Jefferson.However,their respectiveplants and officers aie separated by a masonry partition whichhas a door permitting cross-entry between the two plants fordelivery purposes.Both plants have separate entrances,switch-boards,payrolls,and time clocks for employees. Each corpora-tion exercises full control over the employment conditions ofits respective employees,including separate supervision. Thereisno interchange of employees between the two corporations.Particularly as there is no showing here that Jefferson con-trols the labor-relations policies of Service,we find that thetwo corporations are separate employers under the Act.4There remains for consideration the Petitioner'salter-native unit request,which is necessarily confined to employeesof Jefferson.Eliminating from the primary unit sought by theemployees of Service,the alternative unit embraces only thewarehouse employees of Jefferson.Specifically,the unit wouldinclude chauffeurs,helpers, warehousemen,shipping clerks,and the porter. No issue appears in the record with respectto the appropriateness of such a unit.In the past,the Boardhas found similar units to be appropriate.5Accordingly,we find the following employees of Jeffersonconstitute a unit appropriate for the purposes of collectivebargaining within themeaning of Section 9 (b) of the Act:All employees of Jefferson Co., Inc.,at its Miami,Florida,warehouse,including chauffeurs,helpers,warehousemen,shipping clerks, and the porter,but excluding office clericalemployees,guards,watchmen, professional employees, andsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]4See Van LeerChocolateCorporation,90 NLRB535; Wood ProductsCompany, 100 NLRB115.5See, e.g.,Edward Hines, Inc.,90 NLRB 1140.